PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SMR Patents S.Ã .r.I.
Application No. 16/750,383
Filed: 23 Jan 2020
For: VEHICLE ARRANGEMENT, VEHICLE AND METHOD FOR PROVIDING A DISPLAY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed December 9, 2021, to accept the delayed filing of a certified copy of a foreign application.

The petition under 37 CFR 1.55(f) is GRANTED.

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1). 

If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).  

On December 2, 2021, a certified copy of German Patent Application No. DE 10 2017 116 699.8, filed July 24, 2017, was received in the Office. On December 9, 2021, applicant submitted the present petition and a $220 petition fee. On petition, applicant explained the failure to timely file the certified copy of the foreign application was due to mail delivery issues, mailroom protocol/processing issues during the pandemic, and some mail being lost during the pandemic, that this submission was delayed. 

Applicant has made a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in this application. Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet filed on January 23, 2020.  The foreign priority claim was recognized on the filing receipt, mailed February 11, 2020. 

Any questions concerning this decision should be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET